  Case 17-24288-JAD            Doc 96     Filed 04/17/20 Entered 04/17/20 14:39:22           Desc Main
                                          Document     Page 1 of 2
                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:
Sheri Lou Cumberledge
                                 Debtor                            NO. 17-24288-JAD

Sheri Lou Cumberledge                                              CHAPTER 13
                                 Movant
        vs.                                                        Related to Docs. 88, 90

MidFirst Bank                                                      Hearing Date: 5/1/20 @ 11:00 am
                                 Respondent                        Doc. # 95




                                       STIPULATION AND ORDER

              AND NOW, come the undersigned parties, by and through their respective counsel, and

   enter into the following Stipulation:

              WHEREAS, Debtor has filed an objection to the Respondent’s Notice of Mortgage

   Payment Change dated December 18, 2019, which increased Debtor’s monthly payment from

   $694.91 to 855.78 effective February 1, 2020;

              WHEREAS, the monthly payment increase was due to an increase in the escrow items

   from $176.15 to $179.34 per month, and the addition of an escrow shortage in the amount of

   $157.68 per month due to an escrow shortage of $1,892.17;

              WHEREAS, Respondent has agreed to spread out the escrow shortage over 60 months to

   reduce the monthly payment increase and resolve the pending objection.

               It is therefore Stipulated and agreed as follows:

   1.         The Notice of Mortgage Payment Change filed December 2, 2019 is hereby withdrawn.

   2.         Debtor’s monthly payment will be $741.90 effective April 1, 2020, as evidenced by the

              Escrow Account Statement which is attached hereto as Exhibit “A”.
Case 17-24288-JAD         Doc 96   Filed 04/17/20 Entered 04/17/20 14:39:22             Desc Main
                                   Document     Page 2 of 2



3.      Included in the monthly payment beginning April 1, 2020 is a Prorated Escrow Shortage

        payment in the amount of $43.80, which escrow amount shall be included as part of each

        payment due through and including the payment due March 1, 2025.

4.      Debtor acknowledges that future annual escrow reviews may require increases in the

        amounts owed for escrow items and escrow shortages, resulting in corresponding

        increases in monthly payments during the time that the Prorated Escrow Shortage is being

        paid.

5.      The notice requirement of F.R.B.P. 3002.1(b)(1) is waived as to the payment due April

        1, 2020.

6.      Debtor’s Objection to the Notice of Mortgage Payment Change is hereby withdrawn.

7.      The hearing scheduled for May 1, 2020 at 11:00 a.m. is cancelled.



Consented to by:

/s/ Scott R. Lowden, Esquire                                  /s/ James C. Warmbrodt, Esquire
Scott R. Lowden, Esquire                                      James C. Warmbrodt, Esquire
Nicotero & Lowden P.C.                                        KML Law Group, P.C.
Attorney for Debtor                                           Attorney for Respondent
3948 Monroeville Blvd., Suite 2                               701 Market Street, Suite 5000
Phone: 412-374-7161                                           Philadelphia, PA 19106
Monroeville, PA 15146                                         Phone: 412-430-3594
niclowlgl@comcast.net                                         jwarmbrodt@kmllawgroup.com




It is hereby ORDERED that the parties’ Stipulation be and hereby is APPROVED.

                                              By the Court,


     FILED                                    ___________________________J.
                                              ________
                                                    _____
                                                       ______
                                                           __________________J.
                                                           __
     4/17/20 11:47 am
     CLERK                                     Jeffery A. Deller
     U.S. BANKRUPTCY                          U.S. Bankruptcy Judge
     COURT - :'3$
